Name: 2005/494/EC: Commission Decision of 8 July 2005 amending Decision 2005/363/EC concerning animal health protection measures against African swine fever in Sardinia, Italy (notified under document number C(2005) 2110) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  health;  tariff policy;  organisation of transport;  agricultural activity;  regions of EU Member States;  means of agricultural production
 Date Published: 2005-07-13; 2006-12-12

 13.7.2005 EN Official Journal of the European Union L 182/26 COMMISSION DECISION of 8 July 2005 amending Decision 2005/363/EC concerning animal health protection measures against African swine fever in Sardinia, Italy (notified under document number C(2005) 2110) (Text with EEA relevance) (2005/494/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and particular Articles 4(3) thereof, Whereas: (1) Commission Decision 2005/363/EC of 2 May 2005 concerning animal health protection measures against African swine fever in Sardinia, Italy (4) was adopted in response to the presence of African swine fever in the province of Nuoro and part of the province of Sassari in Sardinia. (2) Italy has informed the Commission about the recent evolution of that disease in the provinces of Sassari and Oristano of Sardinia. (3) The areas of Sardinia as referred to in point (b)(i) of Article 5(2) of Decision 2005/363/EC that are excluded from the derogation foreseen in this Article that authorises the Italian authorities to dispatch pig meat under certain conditions should therefore be extended with the province of Oristano and the municipalities Calangianus, SantAntonio di Gallura, Telti of the province of Sassari. (4) Decision 2005/363/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2005/363/EC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 July 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33; corrected version in OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 18, 23.1.2003, p. 11. (4) OJ L 118, 5.5.2005, p. 39. ANNEX ANNEX I Areas of Sardinia as referred to in point (b)(i) of Article 5(2) (a) In the province of Nuoro: the whole territory. (b) In the province of Sassari: the territory of the municipalities of AlÃ dei Sardi, Anela, Banari, Benetutti, Bessude, Bonnanaro, Bono, Bonorva, Borutta, Bottidda, BuddusÃ ², Bultei, Burgos, Cheremule, Cossoine, Esporlatu, Giave, Illorai, Ittireddu, Mores, Nughedu di San NicolÃ ², Nule, Pattada, Siligo, Thiesi, Torralba, Calangianus, Sant'Antonio di Gallura, Telti. (c) In the province of Oristano: the whole territory.